JUVENILE COURT PROCEDURAL RULES COMMITTEE
                             FINAL REPORT1

                    Amendment of Pa.R.J.C.P. 330, 337, and 515

       On February 13, 2019, the Supreme Court amended Rules of Juvenile Court
Procedure 330, 337, and 515 to update statutory references as a result of the Act of
June 28, 2018, P.L. 402 concerning the “clean slate” program for limiting public access
to certain criminal history. The amendment will become effective June 28, 2019 to
coincide with the effective date of the Act amending 42 Pa.C.S. § 6307.




1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.